                         IN THE UNITED STATES DIS TRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                        NO . 5 : 15 - CR - 62 - H
                                        NO . 5 : 15 - CR - 67 - H
                                        NO . 5 : 15 - CR - 68 - H



 UNITED STATES OF AMERICA ,

           v.

 DUKE ENERGY BUSINESS SERVICES
                                                                              ORDER
 LLC ; DUKE ENERGY CAROLINAS ,
 LLC ; and DUKE ENERGY
 PROGRESS , INC . ,
         Defendants .




           The court is in receipt of t he Invoice of the court appointed

monitor , Benjamin F . Wi l son and t he law firm , Beveridge & Di amond ,

P . C .,    (" CAM " ) dated February 28 , 2019 , which was submi tted to this

court o n March 4 , 2019 .                 This i n voice covers s ervices rendered by

the CAM for the t i me pe r iod of J a nuary 2 , 2019 through January 3 1,

2019 , and disb u rsement s.                 The parties have informed the court they

have no object i ons to t h e invoice submit t ed .                   Therefore , the court ,

having          carefu ll y      rev i ewed the       submissions ,    hereby       approves      the

invoice for fees in the amount of $54 , 985 . 00 ,                        plus expenses and

disbursements              of    $117 . 37    f or    a   total     invoice    of     $55 , 102 . 37 .

Defendants           are        directed      to     render   payment    of     $55 , 102 . 37     to
BEVERIDGE   & DIAMOND ,   P . C .,   within   45   days   of   the   electronic

submission of this invoice on March 4 , 2019 .


     This   ~ay      of March 2019 .




At Greenville , NC
#35




                                       2
